Servicer's Certificate for the Collection Period January 01, 2011 through January 31, 2011 for Payment Date of February 15, 2011 Toyota Auto Receivables 2010-C Owner Trust Toyota Auto Finance Receivables, LLC SELLER SERVICER Collection Period 31 30/360 Days 30 Interest Accrual Period 28 Actual/360 Days 28 Initial Principal Final Beginning Beginning First Priority Second Priority Regular Principal Ending Ending Class Balance Scheduled Principal Principal Principal Principal Distribution Principal Principal Payment Date Balance Factor Distribution Amount Distribution Amount Amount Balance Factor A-1 10/17/11 A-2 12/17/12 A-3 4/15/14 A-4 12/15/14 B 9/15/16 Total Interest Prior Interest Current Total Class Interest Rate Distributable Interest Distribution Interest Principal & Amount Carryover Amount Carryover Interest Distribution A-1 0.33353% A-2 0.51000% A-3 0.77000% A-4 1.09000% B 1.78000% Total Credit Enhancement Reserve Account Yield Supplement Overcollateralization Amount Initial Deposit Amount Begining Period Amount Specified Reserve Account Amount Current Period Amortization Beginning Balance Ending Period Amount Withdrawals Amount Available for Deposit Overcollateralization Amount Deposited to the Reserve Account Adjusted Pool Balance Reserve Account Balance Prior to Release Total Note Balance Reserve Account Required Amount Initial Overcollateralization Amount Reserve Account Release to Seller Ending Overcollateralization Amount Ending Reserve Account Balance Page 1 of 4 Servicer's Certificate for the Collection Period January 01, 2011 through January 31, 2011 for Payment Date of February 15, 2011 Toyota Auto Receivables 2010-C Owner Trust Toyota Auto Finance Receivables, LLC SELLER SERVICER Collection Period 31 30/360 Days 30 Interest Accrual Period 28 Actual/360 Days 28 Liquidations of Charge-offs and Repossessions Amount Liquidated Contracts 30 vehicles Gross Principal of Liquidated Receivables Principal of Repurchased Contracts, previously charged-off Net Liquidation Proceeds Received During the Collection Period Recoveries on Previously Liquidated Contracts Net Credit Losses for the Collection Period Cumulative Credit Losses for all Periods 61 vehicles Repossessed in Current Period 31 vehicles Delinquent and Repossessed Contracts Percentage of Month Number of Contracts Units Percentage of Current Month Receivables Pool Balance Balance 30-59 Days Delinquent 0.55% 0.56% 60-89 Days Delinquent 0.10% 91 0.11% 90-119 Days Delinquent 0.03% 33 0.04% 120 or More Days Delinquent 0.00% 0 0.00% Total Delinquencies Repossessed Vehicle Inventory 38 * Included with Delinquencies Above Pool Data Original Prior Month Current Month Receivables Pool Balance Number of Contracts Weighted Average APR 4.06% 4.06% 4.06% Weighted Average Remaining Term (Months) Page 2 of 4 Servicer's Certificate for the Collection Period January 01, 2011 through January 31, 2011 for Payment Date of February 15, 2011 Toyota Auto Receivables 2010-C Owner Trust Toyota Auto Finance Receivables, LLC SELLER SERVICER Collection Period 31 30/360 Days 30 Interest Accrual Period 28 Actual/360 Days 28 Collections Amount Principal Payments Received Prepayments in Full Interest Payments Received Aggregate Net Liquidation Proceeds Interest on Repurchased Contracts Total Collections Principal of Repurchased Contracts Principal of Repurchased Contracts, prev charged-off Adjustment on Repurchased Contracts Total Repurchased Amount Total Available Collections Distributions Calculated Amount Amount Paid Shortfall Servicing Fee Interest - Class A-1 Notes Interest - Class A-2 Notes Interest - Class A-3 Notes Interest - Class A-4 Notes First Priority Principal Distribution Amount Interest - Class B Notes Second Priority Principal Distribution Amount Reserve Account Deposit Regular Principal Distribution Amount Excess Amounts to the Certificateholder N/A Noteholder Distributions Interest Per $1000 of Principal Per $1000 of Amount Per $1000 of Distributed Original Balance Distributed Original Balance Distributed Original Balance Class A-1 Notes Class A-2 Notes Class A-3 Notes Class A-4 Notes Class B Notes Page 3 of 4 Servicer's Certificate for the Collection Period January 01, 2011 through January 31, 2011 for Payment Date of February 15, 2011 Toyota Auto Receivables 2010-C Owner Trust Toyota Auto Finance Receivables, LLC SELLER SERVICER I hereby certify to the best of my knowledge that the report provided is true and correct. /s/ Wei Shi Wei Shi Vice President, Head of Treasury & Planning Page 4 of 4
